Exhibit 10.2






Pledge Agreement                    pncimagea02.gif [pncimagea02.gif]

THIS PLEDGE AGREEMENT, dated as of this 7th day of November, 2016 (the “Pledge
Agreement”), is made by ERIE INDEMNITY COMPANY (the “Pledgor”), with an address
at 100 Erie Insurance Place, Erie, Pennsylvania 16530, in favor of PNC BANK,
NATIONAL ASSOCIATION (“PNC” or the “Secured Party”), with an address at 901
State Street, P.O. Box 8480, Erie, Pennsylvania 16501.
1.        Pledge. In order to induce the Secured Party to enter into the Credit
Agreement (as defined below), the Pledgor hereby grants a security interest in
and pledges to the Secured Party all of the Pledgor's right, title and interest
in and to the investment property and other assets of the Pledgor in the
following investment account and all security entitlements of the Pledgor with
respect thereto, whether now owned or hereafter acquired, together with all
additions, substitutions, replacements and proceeds thereof and all income,
interest, dividends and other distributions thereon (collectively, the
“Collateral”): Account No.: 791306; Name: Erie Indemnity Company, PNC #1
Collateral; Custodian: The Bank of New York Mellon; Custodian's Address: One
Mellon Center, Pittsburgh, Pennsylvania 15258, which investment account contains
as of the Closing Date the investment property and other assets set forth in
Exhibit A attached hereto and made a part hereof. If the Collateral includes
certificated securities, documents or instruments, such certificates are
herewith delivered to the Secured Party accompanied by duly executed blank stock
or bond powers or assignments as applicable. The Pledgor hereby authorizes the
transfer of possession of all certificates, instruments, documents and other
evidence of the Collateral to the Secured Party.
2.        Obligations Secured. Reference is hereby made to that certain Credit
Agreement, dated as of even date herewith, by and among the Pledgor and PNC (as
further amended, restated, modified or supplemented from time to time, the
“Credit Agreement”; unless otherwise defined herein, terms defined in the Credit
Agreement shall have such defined meaning when used herein). The Collateral
secures payment of the Obligations in accordance with the terms of the
Obligations and of the Credit Agreement and the full and timely payment and
performance of the obligations of the Pledgor under this Pledge Agreement, and
the Loan Parties under the Credit Agreement and the other Loan Documents
(hereinafter referred to collectively as the “Obligations”).
3.        Representations and Warranties. The Pledgor represents and warrants to
the Secured Party as follows:
3.1    This Pledge Agreement and the Control Agreement (as hereinafter defined)
have been duly executed and delivered by the Pledgor, constitute valid and
legally binding obligations and are enforceable in accordance with their
respective terms against the Pledgor.
3.2    The execution, delivery and performance of this Pledge Agreement, the
grant of the security interest in the Collateral hereunder and the consummation
of the transactions






205064980

--------------------------------------------------------------------------------




contemplated hereby will not, with or without the giving of notice or the lapse
of time, (i) violate any law applicable to the Pledgor; (ii) violate any
judgment, writ, injunction or order of any court or Official Body applicable to
the Pledgor; (iii) violate or result in the breach of any agreement to which the
Pledgor is a party or by which any of its properties, including the Collateral,
is bound; nor (iv) violate any restriction on the transfer of any of the
Collateral.
3.3    There are no restrictions on the pledge or transfer of any of the
Collateral.
3.4    The Pledgor is the legal owner of the Collateral, which is registered in
the name of the Pledgor, the Custodian (as hereinafter defined) or a nominee.
3.5    The Collateral is free and clear of any security interests, pledges,
liens, encumbrances, charges, agreements, claims or other arrangements or
restrictions of any kind, except as referenced in Section 3.3 above; and the
Pledgor will not incur, create, assume or permit to exist any pledge, security
interest, lien, charge or other encumbrance of any nature whatsoever on any of
the Collateral or assign, pledge or otherwise encumber any right to receive
income from the Collateral, other than in favor of the Secured Party.
3.6    The Pledgor has the right to transfer the Collateral free of any
encumbrances and the Pledgor will defend the Pledgor's title to the Collateral
against the claims of all Persons, and any registration with, or consent or
approval of, or other action by, any federal, state or other governmental
authority or regulatory body which was or is necessary for the validity of the
pledge of and grant of the security interest in the Collateral has been
obtained.
3.7    The pledge of and grant of the security interest in the Collateral is
effective to vest in the Secured Party a valid and perfected first priority
security interest, superior to the rights of any other person, in and to the
Collateral as set forth herein.
3.8    None of the information, documents, or financial statements that have
been furnished by the Pledgor to the Secured Party in connection with the
transactions contemplated by this Pledge Agreement or the other Loan Documents
contains, as of the date furnished, any untrue statement of material fact or
omits any material fact required to be stated hereby or thereby to make such
statements not misleading.
3.9    The Collateral described in Exhibit A is a complete and accurate list of
the securities and other investment property and assets maintained in the
Collateral Account as of the Closing Date.
4.        Covenants.
4.1    The Pledgor agrees to maintain Collateral Value in accordance with
Section 7.1.10 of the Credit Agreement.
4.2    The Pledgor agrees that Eligible Collateral maintained in the Collateral
Account shall consist of investment property and other assets in accordance with
Section 7.1.11 of the Credit Agreement.


- 2 -
205064980

--------------------------------------------------------------------------------




4.3    The Pledgor agrees that trading and withdrawals with respect to the
assets maintained in the Collateral Account are permitted provided that no Event
of Default has occurred and is continuing, and further provided that (i) the
Pledgor shall maintain Collateral Value in accordance with Section 7.1.10 of the
Credit Agreement, (ii) the Pledgor shall maintain in the Collateral Account
investment property and other assets in accordance with Section 7.1.11 of the
Credit Agreement, (iii) not later than 12:00 noon, eastern time, on the day in
which the Pledgor intends to make any trade or withdrawal, the Pledgor shall
deliver to the Secured Party an executed Notification of Change in Collateral,
substantially in the form attached to and made a part of this Pledge Agreement
as Exhibit B, together with Exhibit A attached thereto, and (iv) unless the
Pledgor is solely trading Collateral in the Collateral Account and the Custodian
will retain the proceeds from the trade of such Collateral in the Collateral
Account, prior to making any trade or withdrawal, the Pledgor shall have
received the Notification of Change in Collateral executed by the Secured Party
indicating its agreement to the terms thereof. The Secured Party will use its
commercially reasonable efforts to execute and deliver to the Custodian and
Pledgor each approved Notification of Change in Collateral within one (1)
Business Day after receipt from the Pledgor.
4.4    If all or part of the Collateral constitutes “margin stock” within the
meaning of Regulation U of the Federal Reserve Board, the Pledgor agrees to
execute and deliver Form U-1 to the Secured Party and, unless otherwise agreed
in writing between the Pledgor and the Secured Party, no part of the proceeds of
the Obligations may be used to purchase or carry margin stock.
4.5    Pledgor agrees not to invoke, and hereby waives its rights under, any
statute under any state or federal law which permits the recharacterization of
any portion of the Collateral to be interest or income.
5.        Default.
5.1    If any of the following occur and are continuing (each an “Event of
Default”): (i) any Event of Default (as defined in the Credit Agreement), (ii)
the failure of the Secured Party to have a perfected first priority security
interest in the Collateral, (iii) any restriction is imposed on the pledge or
transfer of any of the Collateral after the date of this Pledge Agreement
without the Secured Party's prior written consent, or (iv) the breach of the
Control Agreement (referred to in Section 8 below), or receipt of notice of
termination of the Control Agreement if no successor custodian acceptable to the
Secured Party has executed a Control Agreement in form and substance acceptable
to the Secured Party on or before ten (10) days prior to the effective date of
the termination, then the Secured Party is authorized in its discretion to
declare any or all of the Obligations to be immediately due and payable without
demand or notice, which are expressly waived, and may exercise any one or more
of the rights and remedies granted pursuant to this Pledge Agreement or given to
a secured party under the Uniform Commercial Code of the applicable state, as it
may be amended from time to time, or otherwise at law or in equity, including
without limitation the right to issue a Notice of Exclusive Control (as defined
in the Control Agreement) to the Custodian, and/or to sell or otherwise dispose
of any or all of the Collateral at public or private sale, with or without
advertisement thereof upon such terms and conditions as it may deem advisable
and at such prices as it may deem best.


- 3 -
205064980

--------------------------------------------------------------------------------




5.2    (a) At any bona fide public sale, and to the extent permitted by law, at
any private sale, the Secured Party shall be free to purchase all or any part of
the Collateral, free of any right or equity of redemption in the Pledgor, which
right or equity is hereby waived and released. Any such sale may be on cash or
credit. The Secured Party shall be authorized at any such sale (if it deems it
advisable to do so) to restrict the prospective bidders or purchasers to persons
who will represent and agree that they are purchasing the Collateral for their
own account in compliance with Regulation D of the Securities Act of 1933 (the
“Act”) or any other applicable exemption available under such Act. The Secured
Party will not be obligated to make any sale if it determines not to do so,
regardless of the fact that notice of the sale may have been given. The Secured
Party may adjourn any sale and sell at the time and place to which the sale is
adjourned. If the Collateral is customarily sold on a recognized market or
threatens to decline speedily in value, the Secured Party may sell such
Collateral at any time without giving prior notice to the Pledgor. Whenever
notice is otherwise required by law to be sent by the Secured Party to the
Pledgor of any sale or other disposition of the Collateral, ten (10) days
written notice sent to the Pledgor at its address specified above will be
reasonable.
(b) The Pledgor recognizes that the Secured Party may be unable to effect or
cause to be effected a public sale of the Collateral by reason of certain
prohibitions contained in the Act, so that the Secured Party may be compelled to
resort to one or more private sales to a restricted group of purchasers who will
be obligated to agree, among other things, to acquire the Collateral for their
own account, for investment and without a view to the distribution or resale
thereof. The Pledgor understands that private sales so made may be at prices and
on other terms less favorable to the seller than if the Collateral were sold at
public sales, and agrees that the Secured Party has no obligation to delay or
agree to delay the sale of any of the Collateral for the period of time
necessary to permit the issuer of the securities which are part of the
Collateral (even if the issuer would agree), to register such securities for
sale under the Act. The Pledgor agrees that private sales made under the
foregoing circumstances shall be deemed to have been made in a commercially
reasonable manner.
5.3    The net proceeds arising from the disposition of the Collateral after
deducting expenses incurred by the Secured Party will be applied to the
Obligations in the order determined by the Secured Party. If any excess remains
after the discharge of all of the Obligations, the same will be paid to the
Pledgor. If after exhausting all of the Collateral there is a deficiency, the
Pledgor will be liable therefor to the Secured Party; provided, however, that
nothing contained herein will obligate the Secured Party to proceed against the
Pledgor or any other party obligated under the Obligations or against any other
collateral for the Obligations prior to proceeding against the Collateral.
5.4    If any demand is made at any time upon the Secured Party for the
repayment or recovery of any amount received by it in payment or on account of
any of the Obligations and if the Secured Party repays all or any part of such
amount by reason of any judgment, decree or order of any court or administrative
body or by reason of any settlement or compromise of any such demand, the
Pledgor will be and remain liable for the amounts so repaid or recovered to the
same extent as if such amount had never been originally received by the Secured
Party. The provisions of this section will be and remain effective
notwithstanding the release of any of the Collateral by


- 4 -
205064980

--------------------------------------------------------------------------------




the Secured Party in reliance upon such payment (in which case the Pledgor's
liability will be limited to an amount equal to the fair market value of the
Collateral determined as of the date such Collateral was released) and any such
release will be without prejudice to the Secured Party's rights hereunder and
will be deemed to have been conditioned upon such payment having become final
and irrevocable. This Section shall survive the termination of this Pledge
Agreement.
6.        Voting Rights and Transfer. Prior to the occurrence of an Event of
Default which is continuing, the Pledgor will have the right to exercise all
voting rights with respect to the Collateral. At any time after the occurrence
of an Event of Default which is continuing, the Secured Party may transfer any
or all of the Collateral into its name or that of its nominee and may exercise
all voting rights with respect to the Collateral to the exclusion of the
Pledgor, but no such transfer shall constitute a taking of such Collateral in
satisfaction of any or all of the Obligations unless the Secured Party expressly
so indicates by written notice to the Pledgor.
7.        Dividends, Interest and Premiums. The Pledgor will have the right to
receive all cash dividends, interest and premiums declared and paid on the
Collateral prior to the occurrence of any Event of Default which is continuing.
In the event any additional shares are issued to the Pledgor as a stock dividend
or in lieu of interest on any of the Collateral, as a result of any split of any
of the Collateral, by reclassification or otherwise, any certificates evidencing
any such additional shares will be immediately delivered to the Secured Party
and such shares will be subject to this Pledge Agreement and a part of the
Collateral to the same extent as the original Collateral. At any time after the
occurrence of an Event of Default which is continuing, the Secured Party shall
be entitled to receive all cash or stock dividends, interest and premiums
declared or paid on the Collateral, all of which shall be subject to the Secured
Party's rights under Section 5 above.
8.        Securities Account. The Pledgor and the securities intermediary on
whose books and records the ownership interest of the Pledgor in the Collateral
appears (the “Custodian”) have entered into that certain Notification and
Control Agreement, dated November 7, 2016 (as amended, modified or supplemented
from time to time, the “Control Agreement”), in order to perfect and protect the
Secured Party's security interest in the Collateral.
9.        Further Assurances. By its signature hereon, the Pledgor hereby
irrevocably authorizes the Secured Party, at any time and from time to time, to
execute (on behalf of the Pledgor), file and record against the Pledgor any
notice, financing statement, continuation statement, amendment statement,
instrument, document or agreement under the UCC that the Secured Party may
consider necessary or advisable to create, preserve, continue, perfect or
validate any security interest granted hereunder or to enable the Secured Party
to exercise or enforce its rights hereunder with respect to such security
interest. Without limiting the generality of the foregoing, the Pledgor hereby
irrevocably appoints the Secured Party as the Pledgor's attorney-in-fact to do
all acts and things in the Pledgor's name that the Secured Party may deem
necessary or advisable to create, preserve, continue, perfect or validate any
security interest granted hereunder or to enable the Secured Party to exercise
or enforce its rights hereunder with respect to such security interest. This
power of attorney is coupled with an interest with full power of substitution
and is irrevocable. The Pledgor hereby ratifies all that said attorney shall
lawfully do or cause to be done by virtue hereof.


- 5 -
205064980

--------------------------------------------------------------------------------




10.        Release of Collateral. Subject to any sale or other disposition by
the Secured Party of the Collateral in accordance with the terms hereof, upon
payment in full and the satisfaction of all of the Obligations and the
termination of the Credit Agreement, this Pledge Agreement shall terminate, the
Pledgor and its assigns are authorized to file or the Secured Party, upon
request from the Pledgor, shall file, if applicable, UCC-3 financing statements
to evidence the release of the Liens granted hereunder and the Collateral shall
within thirty (30) days following payment in full and the satisfaction of all of
the Obligations and the termination of the Credit Agreement be returned to the
Pledgor.
11.        Notices. All notices, demands, requests, consents, approvals and
other communications required or permitted hereunder (“Notices”) must be in
writing and will be effective upon receipt. Notices may be given in any manner
to which the parties may separately agree, including electronic mail. Without
limiting the foregoing, first-class mail, facsimile transmission and commercial
courier service are hereby agreed to as acceptable methods for giving Notices.
Regardless of the manner in which provided, Notices may be sent to a party's
address as set forth above or to such other address as either the Pledgor or the
Secured Party may give to the other for such purpose in accordance with this
section.
12.        Preservation of Rights. (a) No delay or omission on the Secured
Party's part to exercise any right or power arising hereunder will impair any
such right or power or be considered a waiver of any such right or power, nor
will the Secured Party's action or inaction impair any such right or power. The
Secured Party's rights and remedies hereunder are cumulative and not exclusive
of any other rights or remedies which the Secured Party may have under other
agreements, at law or in equity.
(b)    The Secured Party may, at any time and from time to time, without notice
to or the consent of the Pledgor unless otherwise expressly required pursuant to
the terms of the Obligations, and without impairing or releasing, discharging or
modifying the Pledgor's liabilities hereunder, (i) change the manner, place,
time or terms of payment or performance of or interest rates on, or other terms
relating to, any of the Obligations; (ii) renew, substitute, modify, amend or
alter, or grant consents or waivers relating to any of the Obligations, any
other pledge or security agreements, or any security for any Obligations; (iii)
apply any and all payments by whomever paid or however realized including any
proceeds of any collateral, to any Obligations of the Pledgor in such order,
manner and amount as the Secured Party may determine in its sole discretion;
(iv) deal with any other Person with respect to any Obligations in such manner
as the Secured Party deems appropriate in its sole discretion; (v) substitute,
exchange or release any security or guaranty; or (vi) take such actions and
exercise such remedies hereunder as provided herein. The Pledgor hereby waives
(a) presentment, demand, protest, notice of dishonor and notice of non-payment
and all other notices to which the Pledgor might otherwise be entitled, and (b)
all defenses based on suretyship or impairment of collateral.
13.        Illegality. In case any one or more of the provisions contained in
this Pledge Agreement should be invalid, illegal or unenforceable in any
respect, it shall not affect or impair the validity, legality and enforceability
of the remaining provisions in this Pledge Agreement.


- 6 -
205064980

--------------------------------------------------------------------------------




14.        Changes in Writing. No modification, amendment or waiver of or
consent to any departure by the Pledgor from, any provision of this Pledge
Agreement will be effective unless made in a writing signed by the Secured
Party, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. No notice to or demand on the
Pledgor in any case will entitle the Pledgor to any other or further notice or
demand in the same, similar or other circumstance.
15.        Entire Agreement. This Pledge Agreement (including the documents and
instruments referred to herein) constitutes the entire agreement and supersedes
all other prior agreements and understandings, both written and oral, between
the Pledgor and the Secured Party with respect to the subject matter hereof.
16.        Successors and Assigns. This Pledge Agreement will be binding upon
and inure to the benefit of the Pledgor and the Secured Party and their
respective heirs, executors, administrators, successors and assigns; provided,
however, that the Pledgor may not assign this Pledge Agreement in whole or in
part without the Secured Party's prior written consent and the Secured Party at
any time may assign this Pledge Agreement in whole or in part.
17.        Interpretation. In this Pledge Agreement, unless the Secured Party
and the Pledgor otherwise agree in writing, the singular includes the plural and
the plural the singular; references to statutes are to be construed as including
all statutory provisions consolidating, amending or replacing the statute
referred to; the word “or” shall be deemed to include “and/or”, the words
“including”, “includes” and “include” shall be deemed to be followed by the
words “without limitation”; and references to agreements and other contractual
instruments shall be deemed to include all subsequent amendments and other
modifications to such instruments, but only to the extent such amendments and
other modifications are not prohibited by the terms of this Pledge Agreement.
Section headings in this Pledge Agreement are included for convenience of
reference only and shall not constitute a part of this Pledge Agreement for any
other purpose. If this Pledge Agreement is executed by more than one party as
Pledgor, the obligations of such persons or entities will be joint and several.
18.        Indemnity. The Pledgor agrees to indemnify the Secured Party, each
legal entity, if any, who controls, is controlled by or is under common control
with the Secured Party, and each of their respective directors, officers and
employees (the “Indemnified Party” or collectively, the “Indemnified Parties”),
and to hold each Indemnified Party harmless from and against, any and all
claims, damages, losses, liabilities and expenses (including all reasonable fees
and charges of internal or external counsel with whom any Indemnified Party may
consult and all expenses of litigation or preparation therefor) which any
Indemnified Party may incur, or which may be asserted against any Indemnified
Party by any person, entity or governmental authority (including any person or
entity claiming derivatively on behalf of the Pledgor), in connection with or
arising out of or relating to the matters referred to in this Pledge Agreement
or under any Control Agreement, whether (a) arising from or incurred in
connection with any breach of a representation, warranty or covenant by the
Pledgor, or (b) arising out of or resulting from any suit, action, claim,
proceeding or governmental investigation, pending or threatened, whether based
on statute, regulation or order, or tort, or contract or otherwise, before any
court or governmental authority;


- 7 -
205064980

--------------------------------------------------------------------------------




provided, however, that the foregoing indemnity agreement shall not apply to
claims, damages, losses, liabilities and expenses solely attributable to an
Indemnified Party’s gross negligence or willful misconduct. The indemnity
agreement contained in this Section shall survive the termination of this Pledge
Agreement. The Pledgor may participate at its expense in the defense of any such
action or claim.
19.        Governing Law and Jurisdiction. This Pledge Agreement has been
delivered to and accepted by the Secured Party and will be deemed to be made in
the Commonwealth of Pennsylvania. THIS PLEDGE AGREEMENT WILL BE INTERPRETED AND
THE RIGHTS AND LIABILITIES OF THE PLEDGOR AND THE SECURED PARTY DETERMINED IN
ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA, EXCLUDING ITS
CONFLICT OF LAWS RULES. The Pledgor hereby irrevocably consents to the exclusive
jurisdiction of the courts of the Commonwealth of Pennsylvania sitting in
Allegheny County and of the United States District Court for the Western
District of Pennsylvania, and any appellate court from any thereof; provided
that nothing contained in this Pledge Agreement will prevent the Secured Party
from bringing any action, enforcing any award or judgment or exercising any
rights against the Pledgor individually, against any security or against any
property of the Pledgor within any other county, state or other foreign or
domestic jurisdiction. The Pledgor acknowledges and agrees that the venue
provided above is the most convenient forum for both the Secured Party and the
Pledgor. The Pledgor waives any objection to venue and any objection based on a
more convenient forum in any action instituted under this Pledge Agreement.
20.        WAIVER OF JURY TRIAL. THE PLEDGOR IRREVOCABLY WAIVES ANY AND ALL
RIGHT THE PLEDGOR MAY HAVE TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR CLAIM
OF ANY NATURE RELATING TO THIS PLEDGE AGREEMENT, ANY DOCUMENTS EXECUTED IN
CONNECTION WITH THIS PLEDGE AGREEMENT OR ANY TRANSACTION CONTEMPLATED IN ANY OF
SUCH DOCUMENTS. THE PLEDGOR ACKNOWLEDGES THAT THE FOREGOING WAIVER IS KNOWING
AND VOLUNTARY.
The Pledgor acknowledges that it has read and understood all the provisions of
this Pledge Agreement, including the waiver of jury trial, and has been advised
by counsel as necessary or appropriate.
[INTENTIONALLY LEFT BLANK]




- 8 -
205064980

--------------------------------------------------------------------------------






[Signature Page to Pledge Agreement]


WITNESS the due execution hereof as of the date first written above, with the
intent to be legally bound hereby.
 
 
 
 
 
 
 
By: Erie Indemnity Company, a Pennsylvania corporation
 
 
 
By: /s/ Robert W. McNutt
 
Print Name: Robert W. McNutt
 
Title: Vice President and Treasurer
 
 
 
 












--------------------------------------------------------------------------------






EXHIBIT A TO PLEDGE AGREEMENT
(UNCERTIFICATED SECURITIES)
With respect to the following account:


Title of the Securities Account: Erie Indemnity Company, PNC #1 Collateral
Securities Account No.: 791306
Custodian: The Bank of New York Mellon


The specific assets listed on the attached spreadsheet, which are in the
securities account referred to above, are being pledged as collateral and
trading and withdrawals are permitted provided that no Event of Default has
occurred and is continuing, and further provided that (i) the Pledgor shall
maintain Collateral Value in accordance with Section 7.1.10 of the Credit
Agreement, (ii) the Pledgor shall maintain in the Collateral Account investment
property and other assets in accordance with Section 7.1.11 of the Credit
Agreement, (iii) not later than 12:00 noon, eastern time, on the day in which
the Pledgor intends to make any trade or withdrawal, the Pledgor shall deliver
to the Secured Party an executed Notification of Change in Collateral,
substantially in the form attached to and made a part of this Pledge Agreement
as Exhibit B, together with Exhibit A attached thereto, and (iv) unless the
Pledgor is solely trading Collateral in the Collateral Account and the Custodian
will retain the proceeds from the trade of such Collateral in the Collateral
Account, prior to making any trade or withdrawal, the Pledgor shall have
received the Notification of Change in Collateral executed by the Secured Party
indicating its agreement to the terms thereof. The Secured Party will use its
commercially reasonable efforts to execute and deliver to the Custodian and
Pledgor each approved Notification of Change in Collateral within one (1)
Business Day after receipt from the Pledgor.
[Spreadsheet Attached]








205064980

--------------------------------------------------------------------------------






EXHIBIT B TO PLEDGE AGREEMENT
(UNCERTIFICATED SECURITIES)
PNC Bank, National Association
c/o James F. Stevenson
Regional President, NWPA
PNC Bank, National Association
901 State Street
4th Floor, Corporate Banking
Erie, PA 16501
RE:    Notification of Change in Collateral
Dear James:
This Notification of Change in Collateral is delivered pursuant to Section 4.3
of that certain Pledge Agreement, dated as of November 7, 2016, made by Erie
Indemnity Company (the “Borrower”) in favor of PNC Bank, National Association
(as further amended, modified or supplemented from time to time, the “Pledge
Agreement”). The Pledge Agreement secures payment and performance of the
Obligations in accordance with the terms of the Credit Agreement (as defined in
the Pledge Agreement). Unless otherwise defined herein, capitalized terms used
herein shall have the meanings set forth in the Credit Agreement.
Pursuant to Section 4.3 of the Pledge Agreement, Borrower is permitted to make
trades and withdrawals with respect to the Collateral provided that, among other
things, (i) no Event of Default shall have occurred and be continuing, (ii) the
Borrower at all times maintains Collateral Value in accordance with
Section 7.1.10 of the Credit Agreement and (iii) the Borrower maintains in the
Collateral Account investment property and other assets at all times in
accordance with Section 7.1.11 of the Credit Agreement.
The undersigned certifies that no Event of Default has occurred and is
continuing. As set forth in the Borrower-prepared valuation statement attached
hereto as Exhibit A, the Collateral Value is not less than the value required
under Section 7.1.10 of the Credit Agreement and the Eligible Collateral is in
accordance with the requirements of Section 7.1.11 of the Credit Agreement.
Borrower thereby requests the following changes in Collateral:


205064980

--------------------------------------------------------------------------------





Remove:
CUSIP
Description
Par
Market
Ratings
_______________
___________________________
_________
_________
_________
_______________
___________________________
_________
_________
_________



Add:
CUSIP
Description
Par
Market
Ratings
_______________
___________________________
_________
_________
_________
_______________
___________________________
_________
_________
_________



Please acknowledge agreement to the request and instruct Bank of New York Mellon
to complete the transfer.
Sincerely,
[____________________]
[_____________],[____________]


Agreed upon by PNC Bank, National Association


By:________________________________________  Date_______________________




205064980

--------------------------------------------------------------------------------






EXHIBIT A


EXCHANGE VALUATION STATEMENT


[See attached]






205064980